The original opinion prepared by Mr. Justice TERRELL, affirming the judgment of the lower court, was concurred in by Messrs. Justices WHITFIELD, BUFORD and CHAPMAN. Mr. Chief Justice BROWN and Mr. Justice ADAMS dissented from the opinion but concurred in the judgment and the writer agreed only to the judgment. A petition for rehearing was filed and the court granted it so that the matter might be reconsidered to the end that it might be definitely decided whether the terms gross negligence and wilful and wanton misconduct were synonymous.
It seems impossible to harmonize four decisions of this court on the subject. In O'Reilly v. Sattler, 141 Fla. 770,193 So. 817, and Koger v. Hollahan, 144 Fla. 779, 198 So. 685, 131 A.L.R. 886, this synonymity was recognized, while a distinction was made between the terms in the opinions of the Court in Winthrop v. Carinhas, 142 Fla. 588, 195 So. 399, and Jackson v. Edwards, 144 Fla. 187, 197 So. 833.
It is the opinion of Messrs. Justices TERRELL, BUFORD, CHAPMAN and the writer that the terms are synonymous and a contrary view is held by Mr. Chief Justice BROWN and Messrs. Justices WHITFIELD and ADAMS. *Page 214 
All of the members of the Court are of the opinion that the evidence in this particular case is sufficient to support the judgment except Messrs. Justices BUFORD and ADAMS.
It is, therefore, the order of the court that the judgment of the lower court be affirmed.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN and ADAMS, J. J. concur.